Citation Nr: 1611481	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from August 1968 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016, and a transcript of the hearing has been associated with the claims file and reviewed by the Board.  At the time of the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration by the RO, and the Board herein has properly considered it.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  Additionally, the record of the hearing was held open for an additional 30 days; however, the Veteran did not subsequently submit any additional evidence.  The above actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2015).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


FINDING OF FACT

The Veteran's left knee degenerative joint disease (DJD) did not have onset during active service or within one-year of service discharge, was first diagnosed many years after active service, and is otherwise etiologically unrelated to active service, to include left knee complaints therein.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran received proper notice regarding his service connection claim on appeal in September 2009.  

Regarding the duty to assist, the RO has obtained, and associated with the claims file, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements.  

The Veteran was afforded a VA knee examination in March 2010 which is adequate to adjudicate the Veteran's claim on appeal.  The resulting opinion was based on a thorough examination, appropriate diagnostic tests, and a review of the Veteran's medical history; moreover, it is supported by an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor his representative has identified any additional evidence regarding his claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Left Knee  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for a left knee disability which he reports is related to various knee injuries incurred as a result of his participation in Special Service athletics during active service in the Air Force.  

Service treatment records document a normal physical examination upon enlistment in June 1968 and the Veteran did not report any left knee conditions within a concurrent report of medical history.  An August 1970 left knee was within normal limits.  In October 1971, the Veteran reported that he fell and skinned his left knee.  Upon examination, the left knee was stable, without effusion or tenderness, and an x-ray was negative; his condition was assessed as a left knee abrasion.  In October 1972, the Veteran reported left knee pain and a physical examination revealed a left knee abrasion and contusions.  Later, in April 1975, the Veteran reported that he had fallen while playing baseball, which resulted in bilateral contusions to his knees.  In April 1976, the Veteran was involved in a motor vehicle accident which resulted in trauma to his right knee.  At a July 1979 periodic examination, the Veteran's knees were normal, except for a healed scar noted on his left knee; the physician noted there had been no significant change in medical or surgical history since the Veteran's previous physical examination.  Finally, a physical examination conducted in April 1981 at the Veteran's discharge from active service documented a normal clinical evaluation of his knees; additionally, the Veteran reported he was in excellent health, with no knee complaints or conditions noted.  

Post-service private treatment records from January 2009 document the Veteran's complaint of left knee pain for one month in duration; the physician's impression was possible internal derangement of posterior horn and medial and lateral meniscus of the knee.  In February 2009, the Veteran continued to complain of ongoing knee pain; an MRI showed a medial meniscal tear, degenerative changes in the patellofemoral joint, tendinopathy of the quadriceps, and meld pes anserinus bursitis.  In December 2009, the Veteran underwent a left knee arthroscopy and meniscectomy for a medial meniscal tear, lateral meniscal tear, osteoarthritis of the medial compartment, chondromalacia patella, and medial plica.  

The Veteran was afforded a VA knee examination in February 2010.  He reported that he ran marathons during active service and noticed pain while training and running, for which he went to sick call.  He reported ongoing pain after service and a meniscectomy surgery in December 2009.  The VA examiner reviewed the Veteran's claims file and noted several instances of in-service treatment for the Veteran's left knee.  After a review of the claims file and a physical examination, the VA examiner diagnosed left knee DJD, status post meniscectomy, and concluded that the Veteran's left knee condition was not caused by or a result of active service.  He opined that the Veteran's in-service treatment for left knee issues was isolated and separate issues; he stated that the three treatments in thirteen years of active service did not show any sequela.  Additionally, he noted there was a lack of documented post-service sequela, and that the Veteran's arthritic changes to the left knee, which required a meniscectomy in December 2009, were related to activities of a normal lifestyle and as such, there was no nexus to active service.  

At the January 2016 Board videoconference hearing, the Veteran reported various knee injuries during active service which he believed were related to his current left knee condition.  He stated that following active service, his knee continued to cause him pain and instability, and that he received private treatment in the interim between active service and the time of his left knee surgery in 2009.  

Following the hearing, the Veteran also submitted private treatment records which document his diagnosis of severe left knee DJD which had worsened so as to potentially require a left knee replacement.  

After consideration of the evidence of record, the Board finds, however, that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a left knee disability.  

Notably, while there is evidence of a current disability, diagnosed as left knee DJD; there is no probative evidence that it first manifested during active service or within one year of service discharge; therefore, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service treatment records document several left knee injuries which satisfy the in-service requirement of a service connection claim.  Significantly, however, there is not a preponderance of probative evidence of a nexus between the Veteran's current left knee DJD and his active service, to include his left knee injuries therein.  Nor does the evidence suggest that arthritis manifest in service or within the first post-service year.  Additionally, there is not a preponderance of evidence to support that the Veteran's in-service left knee injuries persistent continuously thereafter and worsened to his current left knee DJD.  

The Board has considered the private medical evidence of record; however, there is no private medical nexus opinion which relates the Veteran's left knee DJD to his active service or to a left knee injury therein.  Notably, private treatment records document that the Veteran first complained of left knee pain of one month's duration in January 2009, over twenty-seven years since discharge from active service.  

The Veteran's lay statements of record are competent insofar as they report left knee pain and instability which is capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that the Veteran's statements assert a nexus between his current left knee DJD and his active service, to include the left knee injuries reported therein, the Board finds them to be less probative, as the Veteran is not shown to possess expert orthopedic knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, to the extent the Veteran reported his left knee was injured in a motor vehicle accident during active service and required a cast, the Board finds this to be inconsistent with service treatment records which clearly document right knee trauma following a motor vehicle accident in April 1976.  Even assuming that it was the Veteran's left knee which was injured in the motor vehicle accident (which seems to be at least somewhat supported by the July 1979 periodic examination which noted a healed scar on his left knee), it is significant that upon subsequent physical examination in April 1981, just prior to the Veteran's discharge from active service, his knees were noted to be normal and the Veteran reported he was in excellent health, with no knee complaints or conditions noted.  As such, the evidence of record, including service treatment records containing a normal discharge physical examination and private treatment records which first document left knee complaints twenty-seven years after service discharge, weighs against the Veteran's claim of continuous left knee symptoms during and since active service; therefore, his statements in that regard are not afforded significant probative weight.  

The Board affords the greatest probative value to the February 2010 VA examiner's opinion that the Veteran's left knee DJD was not caused by or a result of active service, including the separate instances of in-service treatment for left knee issues which did not result in any sequelae; rather, the VA examiner related the Veteran's left knee DJD to activities of a normal lifestyle.  The VA examiner's opinion was based upon a thorough physical examination and review of the claims file, and importantly, it is supported by a thorough and reasoned rationale. 

Thus, the preponderance of the evidence weighs against the Veteran's claim that his current left knee DJD is related to active service, to include his noted left knee complaints therein.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a left knee disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


